Memorandum. Subdivision (c) of paragraph (2) of the Appellate Division order should be modified by providing that the costs incurred at Jamaica Station in the sale of tickets by mail and the costs incurred in the operation of the system-wide lost and found offices at Pennsylvania Station and Jamaica Station be apportioned among all the stations, since they are for the benefit of all passengers. Paragraph (5) of said order should be modified by providing that, in the determination of the “ total cost ” of the “ operation, maintenance and use ” of pas*820senger stations, the revenues realized from concessions and rentals and the revenues from redcap tariffs shall not be deducted from the over-all costs of station operation, maintenance and use, as section 1277 of the Public Authorities Law specifically provides for certification of “ total ” costs. As so modified, the order should be affirmed, without costs.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order modified in accordance with the memorandum herein, and, as so modified, affirmed, without costs.